Case 2:18-cv-02421-JFW-E Document 243-6 Filed 03/04/19 Page 1 of 6 Page ID #:6304




                            Exhibit D
Case 2:18-cv-02421-JFW-E Document 243-6 Filed 03/04/19 Page 2 of 6 Page ID #:6305
  Filiberto Agusti
  202 429 6428 direct
  202 261 7512 fax
  fagusti@steptoe.com

  1330 Connecticut Avenue, NW
  Washington, DC 20036-1795
  202 429 3000 main
  www.steptoe.com




                                          February 12, 2019

  VIA ELECTRONIC TRANSMISSION

  Mitchell A. Kamin, Esq.
  Covington & Burling LLP
  1999 Avenue of the Stars
  Los Angeles, CA 90067
  mkamin@cov.com
                                 Re:    Broidy D.C. Complaint

  Dear Mitchell:

          Before our meet and confer call this afternoon, I wanted to provide you with our views on
  the issues set out in your February 7, 2019 letter. My hope is that if you understand our
  perspective, we might be able to reach an understanding on these issues.

         First, I hope we have resolved the inadvertent disclosure of which you notified us. As
  your email of February 9, 2019 noted, we have promptly corrected the disclosure of Document
  PRD00000025. After receiving your letter after business hours our time on February 7, we
  moved the D.C. District Court the next day to strike the original redacted complaint from the
  record and substitute a corrected public complaint with the disclosure removed. Less than 24
  hours after we received your letter, the district court entered an order granting our motion.

           This letter focuses on the remaining issues raised in your February 7 letter, your position
  that “filing confidential or highly confidential information under seal in actions outside the
  Central District of California is a violation of [this Court’s] protective order.” You contend that
  lawsuits outside of the Central District of California are not “related actions” within the scope of
  the protective order. Instead, you argue that “related actions” is a term defined in C.D. Cal.
  Local Rule 83-1.3, which requires parties filing a complaint to give notice of related cases in the
  Central District. Because this rule requires notice of related cases within this District, you argue
  that the term “related actions” here only refers to “related actions” in this District. Thus, under
Case 2:18-cv-02421-JFW-E Document 243-6 Filed 03/04/19 Page 3 of 6 Page ID #:6306
  Mitchell A. Kamin, Esq.
  February 12, 2019
  Page 2 of 5

  your reading the information within the scope of the protective order can only be used in “related
  actions” in this District.

          With deference, we think that your interpretation of “related action”—which actually is
  not defined in the local rules—is inconsistent with the term’s literal meaning, the ordinary use of
  the term by federal courts, including Judge Walter, and other local rules.

          First, we cannot find the term “related actions” mentioned anywhere, let alone defined.
  There are references to “related cases” in the local rules, but the rules never suggest that a
  “related case” can only be one in this district.

          Of course, the common understanding of the phrase “related action” is another action that
  is “connected or associated” to this case, i.e., one that arises from the same core of facts or raises
  similar issues of fact or law.1 Our D.C. Complaint easily meets that definition—indeed, it is the
  same case, filed against Nicolas Muzin and Stonington Strategies LLC in a court with personal
  jurisdiction over those defendants.

           Courts’ usage of the phrase “related actions”—including Judge Walter’s own frequent
  usage—contradicts your suggestion that a case raising similar facts and legal claims is not
  “related” if it is filed in a different judicial district. The U.S. Supreme Court, the Ninth Circuit
  and the Central District frequently use the terms “related action” and “related case” to discuss
  litigation pending in other state or federal courts.2 Similarly, the Judicial Panel on Multidistrict


         1
            See, e.g., Webster’s New College Dictionary 1209 (2007) (defining “related”); see also
  U.S. Legal Dictionary, Definition “Related Cases,” (The term related cases mean “cases are
  related if they present common questions of law and fact, or arise from the same source or
  substantially similar transactions, happenings, events or relationships, or if for any other reason
  they would entail substantial duplication of labor if assigned to different judges.” (citing Jab
  Industries, Inc. v. Silex S.P.A., 601 F. Supp. 971, 980 (S.D.N.Y. 1985)), available at
  https://definitions.uslegal.com/r/related-cases/.
         2
            See, e.g., United States v. Tohono O’Odham Nation, 563 U.S. 307, 310-311 (2011)
  (“Since 1868, Congress has restricted the jurisdiction of the CFC and its predecessors when
  related actions are pending elsewhere.”); Douglas Oil Co. of Cal. v. Petrol Stops Northwest, 441
  U.S. 211, 227 (1979) (referring to “other District Courts in which related actions were pending”);
  Association of California Water Agencies v. Evans, 386 F.3d 879, 881 (9th Cir. 2004) (“The case
  was dismissed as moot, after Defendants had settled a separate, but related case in another
  district.”); Sherman v. United States, 801 F.2d 1133, 1134 (9th Cir. 1986) (“This case raises the
  novel question whether a judge may dismiss a case when the plaintiff fails to prosecute a related
  case in another court.”); Everpure, LLC v. Selecto, Inc., 2010 WL 480970, *3 (C.D. Cal. Feb. 3,
  2010) (“Courts may also consider whether there is a related case pending in another district in
  deciding whether to transfer a case.”); Chipman v. Apenbio Pharma, Inc., 2011 WL 13274220,
  *5 (C.D. Cal. Jan. 20, 2011) (noting “the existence in the transferee district of another related
Case 2:18-cv-02421-JFW-E Document 243-6 Filed 03/04/19 Page 4 of 6 Page ID #:6307
  Mitchell A. Kamin, Esq.
  February 12, 2019
  Page 3 of 5

  Litigation regularly uses the phrase “related actions” to refer to cases pending in different courts
  throughout the United States.3 And as noted, Judge Walter himself has often used the term
  “related action” or “related case” to refer to cases pending in other judicial districts. See, e.g.,
  TMI Prods. v. Audiovox Corp., 2009 WL 10675633, * 3 (C.D. Cal. Apr. 29, 2009) (Walter, J.)
  (in deciding transfer motion, court considers the “pendency of related actions in the transferee
  forum”); EFG Bank AG, Cayman Branch v. Lincoln Nat’l Life Ins. Co., 2017 WL 5635022. * 3
  (C.D. Cal. June 8, 2017) (Walter, J.) (same); Puri v. Hearthside Solutions LLC, 2011 WL
  6257182, * 3 (C.D. Cal. Dec. 13, 2011) (Walter, J.) (same); Patel v. Regency Car Rentals LLC,
  2016 WL 10999273 (C.D. Cal. Sept. 23, 2016) (Walter, J.) (pre-trial disclosure order requiring
  report of “any related cases or proceedings pending before another judge of this court, or before
  another court or administrative body. “) (emphasis added).

          This reading is confirmed repeatedly in the Court’s rules and practices. First, the Civil
  Cover Sheet filed in every civil case in the Central District, which implements the local rules,
  asks “Is this case related (as defined below) to any civil or criminal case(s) previously filed in
  this court?” See Doc. No. 2. at 3. The standardized form explains that “Civil cases are related
  when they (check all that apply): A. Arise from the same or a closely related transaction,
  happening, or event; B. Call for determination of the same or substantially related or similar
  questions of law and fact; or C. For other reasons would entail substantial duplication of labor if
  heard by different judges.” Id. Thus, the Court requires disclosure of a “related case” filed in
  the Central District, but defines “related case” to make clear that such cases can arise in any
  court. Second, the rules immediately following Local Rule 83.1-3.1 further reinforce that
  “related” actions can arise in other courts. Local Rule 83.1.4.3, for instance, requires prompt
  notification to the court where any action in the Central District “is related to an action which is
  before the Judicial Panel on Multidistrict Litigation, or which has been transferred by it pursuant
  to 28 U.S.C. § 1407.”

         Finally, we note that the foregoing interpretation of the protective order is consistent with
  the law of the Ninth Circuit, which “strongly favors access to discovery materials to meet the


  case”); Unicolors Inc. v. Myth Clothing Co, Inc., 2016 WL 738289, *8 (C.D. Cal. Feb. 20, 2016)
  (“the most significant factor weighing in favor of a transfer is the fact that there is already a
  related case pending in the Southern District of New York”); In re Genesisintermedia Inc.
  Securities Litigation, 2003 WL 25667662 (C.D. Cal., June 12, 2003).
         3
            See, e.g., Uber Technologies, Inc. Wage and Hour Practices, 158 F.Supp.3d 1372,
  1372-73 (J. Panel on Multidist. Litig. 2016) (discussing “related actions” pending in seven
  different courts); In re: Linear Gadolinium-Based Contrast Agent Product Liability Litigation,
  341 F.Supp.3d 1381, 1381 & n.1 (J. Panel on Multidist. Litig. 2018) (“The Panel also has been
  notified of nine potentially-related actions pending in seven districts.”).
Case 2:18-cv-02421-JFW-E Document 243-6 Filed 03/04/19 Page 5 of 6 Page ID #:6308
  Mitchell A. Kamin, Esq.
  February 12, 2019
  Page 4 of 5

  needs of parties engaged in collateral litigation.” Foltz v. State Farm Mut. Auto. Ins. Co., 331
  F.3d 1122, 1131 (9th Cir. 2003). “Allowing the fruits of one litigation to facilitate preparation in
  other cases advances the interest of judicial economy by avoiding the wasteful duplication of
  discovery.” Id. at 1131.

           Your objection relies on your misconstruction of Local R. 83-1.3.1, which you read to
  suggest that “related actions” only arise when two or more actions are filed in this judicial
  district. As noted, the protective order does not incorporate Local R. 83-1.3.1 by reference; the
  order does not define “related actions” at all or otherwise suggest that the Rule takes precedence
  over the Court’s other expressions of what “related actions” means. But Local Rule is also
  consistent with our reading. Local Rule 83-1.3 does not purport to define the entire universe of
  circumstances in which another action is “related.” Instead, it merely sets forth the sub-class of
  related civil cases for which notice must be provided to the court. This Court limits the scope of
  disclosure to cases pending in this district because the Rule’s purpose—unlike the protective
  order’s purpose—is to ensure consideration of related litigation before the same Judge where
  possible. But provided that the cases “arise from the same or a closely related transaction,
  happening, or event” or “(b) call for determination of the same or substantially related or similar
  questions of law and fact,” they are “related” within the meaning of the Local Rule 83-1.3.1.

          In short, Local Rule 83-1.3 is consistent with the other precedent we have cited as to
  when an action is “related.” A case is “related” if it meets the substantive requirements of
  relatedness. As relevant here, it must “arise from the same or a closely related transaction,
  happening, or event” or “call for determination of the same or substantially related or similar
  questions of law and fact.” Local R. 83-1.3.1. Because the D.C. Muzin litigation (as well as the
  Benomar action filed in the Southern District of New York) meet those substantive requirements,
  they are “related” actions under Local. R. 83-1.3.1, irrespective of where they are filed. Thus,
  our use of Protected Materials in that D.C. action is permitted by the protective order, which
  allows use of that material “in connection with this Action,” including such related actions. See
  Protective Order Section H.1.

           You also contend that we violated the protective order because we did not request
  permission to seal in the California court. But we sought permission to file the documents under
  seal and were granted permission to do so in the court where we sought to use those documents.
  The sealing rules of the Central District of California, by contrast, apply only to actions that are
  filed in that Court. See Local Rule 1-1 (“These Local Rules apply to all civil actions and
  proceedings in the United States District Court for the Central District of California.”). The
  Central District lacks the authority to decide whether Protected Material will be filed under seal
  in another court. The Plaintiffs were thus justified in seeking to seal from the Court in which
  they filed the D.C. Complaint.
Case 2:18-cv-02421-JFW-E Document 243-6 Filed 03/04/19 Page 6 of 6 Page ID #:6309
  Mitchell A. Kamin, Esq.
  February 12, 2019
  Page 5 of 5

          Moreover, our filing under seal is consistent with the purpose of the protective order’s
  sealing provision, i.e., to protect against the disclosure of confidential materials in a public
  forum. We have taken pains here to ensure that everything that Qatar designated as confidential
  or highly confidential was filed under seal in the District of Columbia action. Your client has not
  been harmed by Plaintiffs’ compliance with the similar D.C. District Court local rule. Indeed,
  the protective order provides that the alternative to filing materials under seal is filing the same
  materials publicly—not forbidding their use entirely. “If a Party’s request to file Protected
  Material under seal is denied by the court, then the Receiving Party may file the information in
  the public record unless otherwise instructed by the court.” Doc. 185-1 at M.3. If anything here,
  Plaintiffs have defaulted to overprotecting Qatar’s confidential material.

          We believe we did what the protective order requires—obtained a sealing order from the
  court in which we were filing Protected Materials. The Protected Materials in this case thus have
  not been made publicly available—they are available only to the court and parties entitled to
  review them under the protective order. Rather than violate the protective order, then, we have
  sought to ensure compliance with its terms while pursuing the related action in the D.C. District
  Court.

         We hope that this has clarified our views and look forward to discussing this issue with
  you further. If we cannot resolve this issue, we would seek clarity from the Court prior to
  proceeding further with the Complaint in the District of Columbia.



                                                       Sincerely yours,




                                                       Filiberto Agusti



  cc:    Stephen J. Obermeier, Esq. (via email)
